Citation Nr: 1455680	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right shoulder impingement syndrome.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to May 1952 and September 1984 to September 1988 with periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's right shoulder impingement syndrome is productive of pain that restricts his arm motion to shoulder level, however at no point during the appeal period has the Veteran's right shoulder disability manifested ankylosis of the scapulohumeral articulation or impairment of the clavicle, scapula or humerus, nor has it limited the Veteran's range of arm motion to midway between side and shoulder level.


CONCLUSIONS OF LAW

The criteria for a 20 percent disability rating for right shoulder impingement syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants seeking VA benefits.   See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An April 2008 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, private treatment records and VA treatment records have been obtained and considered.  No additional outstanding records have been identified.  

The Veteran underwent a VA shoulder examination in May 2008 which involved an in-person interview and a physical assessment, including range of motion testing.  The Board finds this examination to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his disability has worsened since his May 2008 VA examination and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

II.  Law

The Veteran is currently in receipt of a 10 percent disability rating for arthritis of a major joint for his right shoulder impingement syndrome and maintains that the severity of his disability warrants a higher rating.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

VA treatment records do not show ongoing treatment for the Veteran's right shoulder over the course of the appeal period.

In May 2008 the Veteran underwent a VA shoulder examination.  The Veteran complained of intermittent shoulder pain whenever he tries to lift his arm overhead in the direction of abduction or flexion.  The Veteran also mentioned flare-ups that prevent him from lifting his arm overhead, (in order to comb his hair for instance), occurring once per week and lasting 2-3 days.  The Veteran stated these flare-ups were triggered by overactivity, and relieved by rest.  The Veteran reported not using medication or assistive devices.  The Veteran reported that his condition resulted in difficulty taking off pullover shirts, tying ties, or reaching overhead but did not impact driving or any other activities of daily life.

The VA examiner found no deformities, edema, erythema, or heat related to the Veteran's shoulder but noted some areas were tender to palpitation.  Range of motion (ROM) testing showed the Veteran was capable of arm flexion to 140 degrees with pain at 90 degrees, extension to 50 degrees with pain at 50 degrees, abduction to 100 degrees with pain at 70 degrees, adduction to 50 degrees without pain, and external rotation to 90 degrees with pain at full rotation.  The examiner noted increased pain upon repetition on abduction only with no other change in ROM due to fatigability, weakness or incoordination following repetition.

Range of motion testing indicates that the Veteran is able to raise his arm above shoulder level via flexion and abduction.  However, testing also shows that the Veteran's motion above shoulder level is limited by pain, which is increased on abductive repetition.  This conforms to the Veteran's reports of flare-ups occurring with overactivity and difficulty with activities involving raising his arm above shoulder level. 

As such, the Board finds that the Veteran's shoulder disability most nearly approximates the symptomatology warranting a 20 percent evaluation for limitation of arm motion at shoulder level.  38 C.F.R. § 4.71a (DC 5201).  Thus, a 20 percent disability rating is granted.  A rating in excess of 20 percent is not warranted however, as there is no indication from the Veteran or from objective testing that his arm motion is limited to midway between the side and shoulder level.  Furthermore, the medical evidence of record does not contain findings of ankylosis of the scapulohumeral articulation or impairment of the clavicle, scapula or humerus which could justify a higher rating.  38 C.F.R. § 4.71a

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the schedular rating criteria adequately contemplate the Veteran's disability.   The Veteran's service-connected right shoulder disability is productive of pain and limited arm motion, manifestations that are contemplated in the rating criteria.  There is no evidence in the record of marked interference with employment due to the Veteran's right shoulder or frequent periods of hospitalization.  The rating criteria are therefore adequate to evaluate the Veteran's shoulder disability and referral for consideration of extraschedular rating is not warranted.

The Veteran has not asserted that his right shoulder disability makes him unemployable.  Therefore, the Board need not discuss the Veteran's entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A disability rating of 20 percent and no more, for right shoulder impingement syndrome, is granted.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


